Citation Nr: 1114597	
Decision Date: 04/14/11    Archive Date: 04/21/11

DOCKET NO.  07-39 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for tinnitus.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for erectile dysfunction, secondary to service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.




ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to January 1999.  

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which reopened and denied service connection for tinnitus.  It is also on appeal from a February 2009 rating decision that denied service connection for erectile dysfunction, secondary to service-connected PTSD, and a July 2009 rating decision that denied service connection for sleep apnea.  

The Board notes that after the March 2006 rating decision, the Veteran submitted another claim for service connection for tinnitus later in March 2006.  The March 2006 claim was denied in a May 2006 rating decision.  In connection with the March 2006 claim, additional relevant VA treatment records were received.  As set forth in 38 C.F.R. § 3.156(b) (2010), when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  As evidence accompanying the Veteran's March 2006 claim qualifies as new and material evidence, it must be considered as part of the March 2005 claim that led to the March 2006 rating decision.  See Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); see also Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

The Board notes that regardless of the RO determination reopening the appellant's claim for service connection for tinnitus, the Board will adjudicate the initial issue of new and material evidence in the first instance, because this initial issue determines the Board's jurisdiction to reach the underlying claim and to adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 196), aff'g 8 Vet. App. 1 (1995).  As the RO adjudicated de novo the reopened claim in the March 2006 rating decision, the appellant is not prejudiced by the Board's own de novo adjudication at this time.

In this case, the Veteran's original claim, Notice of Disagreement and Substantive Appeal make it clear that he contends that his erectile dysfunction is due to medication taken for his service-connected PTSD.  He has not contended, and the evidence does not suggest, that his erectile dysfunction had its onset during or as a result of service, or that it may be so presumed.

When neither the veteran nor the record raises the theory of entitlement to service connection on a direct basis, the Board need not sua sponte consider and discuss that theory.  Therefore, the Board will not discuss entitlement to direct service connection for erectile dysfunction.  Robinson v. Mansfield, 21 Vet. App. 545 (2008).

The issue of service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There has been no demonstration by competent medical, or competent and credible lay, evidence of record that the Veteran's erectile dysfunction is related to a service-connected disability.

2.  An October 2004 rating decision denied service connection for tinnitus; the Veteran did not appeal that decision, and it became final.  

3.  Evidence added to the record since the October 2004 rating decision does relate to an unestablished fact necessary to substantiate the Veteran's claim for service connection for tinnitus, and does raise a reasonable possibility of substantiating that claim.

4.  The Veteran's tinnitus was initially demonstrated more than one year after separation from active duty, and there has been no demonstration by competent medical, or competent and credible lay, evidence of record that it is related to active duty.


CONCLUSIONS OF LAW

1.  Erectile dysfunction is not proximately due to, the result of, or aggravated by, service-connected PTSD.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.310(a) (2010).

2.  The October 2004 rating decision that denied service connection for tinnitus is final.  38 U.S.C.A. § 7105 (West 2002).

3.  Evidence received since the October 2004 rating decision is new and material, and the claim for service connection for tinnitus is reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 (2010).

4.  Tinnitus was not incurred in or aggravated by active service, and may not be presumed (as an organic disease of the nervous system) to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.

In correspondence dated in June 2005, VA informed the appellant of what evidence was required to substantiate his claim for service connection for tinnitus, and of his and VA's respective duties for obtaining evidence.  Correspondence dated in March 2006 notified him that a disability rating and effective date would be assigned, in the event of award of the benefit sought, as required by the Court in Dingess/Hartman.

In Pelegrini, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable AOJ decision.  Because VCAA notice in this case was not completed prior to the initial AOJ adjudication denying the tinnitus claim, the timing of the notice does not comply with the express requirements of the law as found by the Court in Pelegrini.  Here, the Board finds that any defect with respect to the timing of the VCAA notice was harmless error.  Although complete notice was provided to the appellant after the initial adjudication, the claim was readjudicated thereafter in a November 2007 statement of the case and an October 2010 supplemental statement of the case, and the appellant therefore has not been prejudiced.  The content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.

With respect to a request to reopen a final denial of service connection, the claimant must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court clarified VA's duty to notify in the context of claims to reopen.  With respect to such claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.

The Veteran was not provided Kent notice.  However, the Board finds that this defect was not prejudicial to the Veteran, as the Board is reopening his claim.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In correspondence dated in January 2008, VA informed the appellant of what evidence was required to substantiate his claim for erectile dysfunction, secondary to PTSD, of his and VA's respective duties for obtaining evidence, and that a disability rating and effective date would be assigned, in the event of award of the benefit sought, as required by the Court in Dingess/Hartman.

In Pelegrini, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable AOJ decision.  Because VCAA notice in this case was completed prior to the initial AOJ adjudication denying the claim, the timing of the notice complies with the express requirements of the law as found by the Court in Pelegrini.  The content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.

The VCAA requires that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds that the VCAA notice requirements have been met in this case.

Duty to Assist

The record contains the Veteran's service treatment records, VA medical records, and the Veteran's statements in support of his claim.  The Board has carefully reviewed the evidence and concludes that there has been no identification of further available evidence not already of record. 

The appellant was afforded a VA examination in July 2008, and obtained a VA medical opinion in May 2010.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA report and opinion obtained in this case are more than adequate, as they are predicated on a reading of the Veteran's VA medical records and the results of the current examination.  They consider all of the pertinent evidence of record, to include the statements of the Veteran.  Rationales were provided for the opinions offered.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to this issue has been met.  38 C.F.R. § 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008). 

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Legal Analysis

With respect to each of the Veteran's claims, the Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including tinnitus (as an organic disease of the nervous system), may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).

Secondary service connection may be granted for a disability which is proximately due to, the result of, or aggravated by an established service-connected disorder.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Secondary service connection includes instances in which an established service-connected disorder results in additional disability of another condition by means of aggravation.  Allen, supra.

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

Turning to the Veteran's erectile dysfunction, he contends that this disability is due to medication taken for his service-connected PTSD.  

A January 2008 VA outpatient urology treatment note provides that the Veteran was on several medications.  He had noted over the past year that he had more difficulty obtaining erections.  The Veteran noted this problem had significantly worsened after being started on medicine for his (non-service-connected) sleeping disorder and (non-service-connected) hypertension.  The recommendation was that the Veteran use Viagra.  The Veteran was informed that as long as he was on these medications, he would likely have some degree of impotence.  

The Board finds that this VA outpatient treatment report does not support the Veteran's claim, as it does not link the Veteran's erectile dysfunction to medications taken for his PTSD.  

The report of a July 2008 VA genitourinary examination includes specific references to the Veteran's past VA treatment, indicating that the examiner reviewed the Veteran's VA medical records.  The report sets forth the relevant history, the Veteran's subjective complaints, and the examination results.  The resulting diagnosis was partial erectile dysfunction.  The examiner stated that in his opinion there were multiple potential causes for erectile dysfunction, to include tobacco use, social alcohol use, dyslipidemia, psychologic, and long-standing hypertension.  The examiner stated that extrapolating all possible causes of erectile dysfunction made erectile dysfunction less likely as not caused by, or the result of, PTSD or the medication used to treat PTSD.  The examiner further opined that the Veteran's erectile dysfunction was not aggravated by his PTSD or medication used to treat PTSD.  

The Board finds that this opinion is highly probative evidence against the Veteran's claim.  It is based on current examination results and a review of the medical record.  The examiner explained his opinion with specific references to the Veteran's post-service medical history.  This fact is particularly important, in the Board's judgment, as the references makes for a more convincing rationale.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (medical opinions as to a nexus may decline in probative value where the physician fails to discuss relevant medical history).

The Board finds it significant that there is no medical evidence to the contrary of the July 2008 VA opinion.  In fact, the post-service medical evidence is negative for any evidence linking the Veteran's erectile dysfunction to medication taken for his PTSD.  

The Board is aware of the Veteran's own assertions.  The Veteran is competent to provide testimony and statements concerning factual matters of which he has firsthand knowledge (i.e., experiencing or observing erectile dysfunction symptoms since beginning medications for PTSD).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Board finds him to be credible in this regard.  Further, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

However, he is not competent to attribute the coincidence of erectile dysfunction symptoms occurring at the time of, or after, medical treatment for PTSD as establishing the etiology of the erectile dysfunction.  The Veteran is not competent to state that any current erectile dysfunction is etiologically related to, or aggravated by, his service-connected PTSD.  A layperson is generally not deemed competent to express an opinion on a matter that requires medical knowledge, such as a diagnosis, the question of whether a chronic disability is currently present, or a determination of etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, the Board finds that the Veteran's assertions are outweighed by the July 2008 VA medical opinion.  

Turning to the Veteran's claim for tinnitus, he continues to assert that he now has tinnitus due to noise exposure during active duty.  The Veteran received the Combat Action Ribbon, and therefore noise exposure is conceded.  38 U.S.C.A. § 1154(b) (2010).  

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Court has held that when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

"New" evidence is existing evidence not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

The Court has held that VA is required to review for newness and materiality only the evidence submitted by a claimant since the last final disallowance of a claim on any basis in order to determine whether a claim should be reopened and readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The newly presented evidence need not be probative of all the elements required to award the claim, but need be probative only as to each element that was a specified basis for the last disallowance.  Id. at 284.

The law provides that evidence proffered by a veteran to reopen his or her claim is presumed credible for the limited purpose of ascertaining its materiality.  Spaulding v. Brown, 10 Vet. App. 6, 10 (1997).

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).  

The October 2004 rating decision denied service connection for tinnitus.  It held that there was no medical evidence of a diagnosis of tinnitus that was incurred in or otherwise related to the Veteran's service.  The Veteran did not appeal the decision, and it became final.  38 U.S.C.A. § 7105.  

Evidence of record at the time of the October 2004 rating decision included the Veteran's service treatment records, which were negative for complaints, symptoms, findings or diagnoses of tinnitus.  Post-service medical records were negative for tinnitus.  

Evidence received since the October 2004 rating decision became final includes a March 2006 VA urgent care treatment report which notes that the Veteran reported noticing his tinnitus for several years.  He reported that he was exposed to loud noises in the service.  The assessment was tinnitus - likely from hearing loss from noise exposure.  

The Board finds that the March 2006 VA outpatient assessment constitutes new and material evidence.  It is a new document that was not previously submitted to VA.  It is material because it constitutes evidence that the Veteran has current tinnitus that is related to noise exposure during active duty.  It is not cumulative or redundant of the evidence of record at the time of the October 2004 rating decision and raises a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).  

In light of the receipt of the March 2006 VA outpatient treatment report, application of 38 C.F.R. 3.156(c) requires that the Veteran's claim for service connection for tinnitus be reopened and reconsidered.

The next step for the Board in this case is to assess the new and material evidence in the context of the other evidence of record and make new factual determinations.  See Masors v. Derwinski, 2 Vet. App. 181, 185 (1992) (quoting Godwin v. Derwinski, 1 Vet. App. 419, 425 (1991), and Jones v. Derwinski, 1 Vet. App. 210, 215 (1991)).  A finding of "new and material" evidence does not mean that the case will be allowed, just that the case will be reopened and new evidence considered in the context of all other evidence for a new determination of the issues.

The Board has considered whether adjudicating this claim on a de novo basis at this time would prejudice the Veteran.  This issue was addressed by the Court in Sutton v. Brown, 9 Vet. App. 553 (1996).  In Sutton, the Court stated, in pertinent part:

Although the veteran may have argued the merits of his claim before the Board, reviewed the [independent medical opinion], submitted additional evidence in rebuttal, and stated that he had nothing further to present, the Board was nevertheless required under Bernard, to ask the veteran if he objected to Board adjudication in the first instance.  [citations omitted].  Alternatively, failing to make that inquiry of the veteran, the [Board] decision should, under Bernard, have explained, as part of its statement of reasons or bases, why there was no prejudice to the veteran from its adjudication of the claim on the merits without first remanding the matter to the RO.

Id. at 565.

Under Bernard v. Brown, 4 Vet. App. 384, 394 (1993), the Board must determine if the Veteran has been given both adequate notice of the need to submit evidence or argument and to address that question at a hearing, and whether, if such notice has not been provided, the Veteran has been prejudiced thereby.

In this case, the Veteran has been provided with pertinent laws and regulations regarding service connection, the issue before the Board at this time.  He has been given the opportunity to review the evidence of record and submit arguments in support of his claim.  The Veteran's arguments have focused squarely on the issue of service connection, not whether new and material evidence has been submitted.  Thus, the Board finds that the Veteran would not be prejudiced by the adjudication of his claim at this time.  Accordingly, there is no basis for an additional delay in the adjudication of this case and the Board will address below on a de novo basis the issue of entitlement to service connection for tinnitus.  

The claims file also includes the report of a May 2006 VA audio examination.  The report relates that the Veteran reported military noise exposure of working in the engine room, artillery and being an A/C mechanic.  Post military noise exposure was being a weapons instructor in law enforcement.  During shooting he was required to use personal hearing protection.  The examiner noted that the Veteran's hearing was within normal limits, except for a slightly notched configuration at 3K Hz that was consistent with some noise exposure.  It did not appear to be related to his service.  The Board notes that the VA examiner did not address the etiology of the Veteran's tinnitus one way or the other.  

In a May 2010 VA medical opinion, the same VA examiner who conducted the May 2006 VA examination reviewed the May 2006 report, as well as the March 2006 VA urgent care treatment report.  She stated that the March 2006 opinion linking the Veteran's tinnitus to hearing loss from noise exposure was from an emergency room visit, and was made without the benefit of a hearing test.  She noted that at the time of the March 2006 opinion, it was 7 years after the Veteran's separation from service and he was a weapons instructor.  The VA examiner stated that since there was no evidence of hearing loss or tinnitus from the Veteran's service treatment records, it was less likely than not that his tinnitus was caused by noise exposure from that time period.  

The Board finds that this opinion is highly probative evidence against the Veteran's claim.  It is based on a review of the medical evidence, including the Veteran's service treatment records and post-service examination results.  The examiner explained her opinion with specific references to the Veteran's medical history.  This fact is particularly important, in the Board's judgment, as the references makes for a more convincing rationale.  See Bloom, supra (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  See Prejean, supra (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion); Elkins, supra (medical opinions as to a nexus may decline in probative value where the physician fails to discuss relevant medical history).

The Board recognizes the Veteran's statements made in support of his claim.  The Veteran is competent to report having sustained acoustic trauma during active duty.  Since this contention is consistent with the circumstances of his service, including receipt of the Combat Action Ribbon, it is deemed to be credible.  The Veteran is competent to provide testimony and statements concerning factual matters of which he has firsthand knowledge (i.e., experiencing or observing tinnitus symptoms or problems during or after service).  Barr, supra; Washington, supra.  The Board finds him to be credible in this regard.  Further, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson, supra; Jandreau, supra.  

The Board finds it significant that the Veteran has never asserted that he has observed tinnitus during or ever since active duty, or within one year of separation from active duty.  Rather, he asserts that he has observed tinnitus that began after service.  The Board finds him credible in this regard.  However, the Veteran is not competent to diagnosis himself with tinnitus, state that any tinnitus symptoms or problems during service were of a chronic nature to which current disability may be attributed, or state that any current tinnitus disability is etiologically related to his service.  A layperson is generally not deemed competent to express an opinion on a matter that requires medical knowledge, such as a diagnosis, the question of whether a chronic disability is currently present, or a determination of etiology.  See Espiritu, supra.  Thus, the Board finds that the Veteran's assertions are outweighed by the May 2010 VA medical opinion.

In sum, there has been no demonstration by the competent medical, or competent and credible lay, evidence of record that the Veteran is entitled to service connection for erectile dysfunction, secondary to service-connected PTSD, or service connection for tinnitus.  As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for erectile dysfunction, secondary to service-connected PTSD, is denied.

New and material evidence having been received, the claim for service connection for tinnitus is reopened; to this extent only, the appeal is granted.

Service connection for tinnitus is denied.  


REMAND

A preliminary review of the evidence indicates that the Veteran's claim for service connection for sleep apnea requires additional development.  

The Board notes that at separation in January 1999, the Veteran denied frequent trouble sleeping.  However, in April 2009 the Veteran submitted detailed witness statements in support of his claim.  Two lay witnesses stated that while serving on active duty with the Veteran they observed him have sleep problems at night and an inability to stay awake during the day.  A medical and sick call nurse stated that while she served on the USS TRIPOLI LPH-10, the Veteran came to see her "numerous times" seeking help for his sleeping disorders.  He complained that he was only able to sleep sporadically.  The nurse said that she and the Veteran tried several things to solve the problem but were unsuccessful.  

In addition, while seeking VA outpatient treatment in June 2001 the Veteran reported problems falling asleep, waking up easily, and sleeping only 4 hours a night.  He reported doing this most of his life.  While seeking VA outpatient treatment in November 2002, the Veteran complained of chronic sleep interruption that had been going on for years.  He reported that his symptoms may have begun after Desert Storm, in which he was involved.  The impression was sleep disturbance of questionable etiology.

The foregoing evidence, overall, "indicates" that the Veteran has sleep apnea that "may be associated" with military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Accordingly, the evidence warrants a VA examination to determine whether the Veteran's current complaints of sleep apnea were incurred in or aggravated by his active duty.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any sleep apnea that may be present.  The claims file must be made available to the examiner.

Following a review of the relevant medical evidence in the claims file, the medical history (including that set forth above), and the results of the clinical evaluation and any tests that are deemed necessary, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that any current sleep apnea was caused or aggravated by the Veteran's active duty.  The examiner is requested to provide a rationale for any opinion expressed.  

2.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


